Citation Nr: 1758248	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to May 30, 2013, and to an evaluation higher than 20 percent on and after May 30, 2013, for service-connected lumbar degenerative disc disease (DDD).  

2.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or chronic multi-symptom illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2003 until January 2004, with service in Southwest Asia.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2013, VA received notification from the Veteran that he desired to withdraw his July 2013 hearing request.  This request is deemed withdrawn.

These claims were remanded for further development in January 2017.


FINDINGS OF FACT

1.  For the period prior to May 30, 2013, the Veteran's lumbar DDD disability was manifested by no more than a functional loss due to pain that more nearly approximated localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The preponderance of the evidence is against a finding that the Veteran's lumbar DDD disability was manifested by, or more nearly approximated, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion (ROM) of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or of ankylosis of the spine.  

2.  For the period beginning May 30, 2013, the Veteran's lumbar DDD disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  The preponderance of the evidence is against a finding that the Veteran's lumbar DDD disability manifested by forward flexion of the thoracolumbar spine of 30 degree or less, or of favorable ankylosis of the spine.  

3.  The Veteran is a Persian Gulf veteran. 

4.  The Veteran does not have and has never had: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; or (3) a diagnosable chronic multisymptom illness with a partially explained etiology related to his respiratory symptom complaints.  

5.  Asthma has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  For the period prior to May 30, 2013, the criteria for an initial increased rating of 10 percent, but no higher, for the Veteran's lumbar DDD disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235-5243 (2017).  

2.  For the period beginning May 30, 2013, the criteria for an increased rating in excess of 20 percent for the Veteran's lumbar DDD disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235-5243 (2017).  

3.  The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C. § 1110, 1117, 1118, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in March 2010 and in June 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board observes that in a statement received on September 8, 2017, the Veteran requested an additional 30 days to submit evidence in support of his claims.  However, the 30 days have passed and no additional evidence was received.  In addition, the Board observes that the directives of the January 2017 Remand have been substantially complied with.  

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  

Prior to May 30, 2013, the Veteran's lumbar DDD disability was given a noncompensable rating.  Beginning May 30, 2013, the Veteran's disability is currently assigned a 20 percent rating pursuant to Diagnostic Code 5237, which pertains to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that the spine condition should be evaluated under the General Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined ROM of the thoracolumbar spine not greater than 120 degrees; combined ROM of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, the normal findings for ROM of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  
	Legal Analysis

With respect to the period of time prior to May 30, 2013, the Board finds that the preponderance of the evidence supports a compensable rating not to exceed 10 percent for the Veteran's lumbar DDD disability.  

As noted above, a 10 percent disability rating is warranted where muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour exists.  See 38 C.F.R. § 4.71a.  Here, upon chiropractic examination in April 2010, the Veteran experienced tenderness to palpation over the paraspinal muscles bilaterally throughout the lumbosacral region.  The Board finds that the chiropractic treatment record indicating localized tenderness in the lumbosacral region is sufficient to warrant a compensable rating of 10 percent under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  

The Board finds that the record does not support a compensable rating exceeding 10 percent, however.  Prior to May 30, 2013, the evidence of record indicates that the Veteran had normal active and passive ROM.  See April 2010 chiropractic note; see also August 2010 VA examination.  Range of motion was flexion of 0 to 90, extension of 0 to 30, bilateral lateral flexion, 30 to 30, bilateral lateral rotation 30 to 30 degrees with no objective evidence of pain on range of motion or following repetitive motion.  The combined ROM of the thoracolumbar spine was greater than 120 degrees and there was no muscle spasm or guarding that resulted in abnormal gait or abnormal spinal contour.  See April 2010 chiropractic notes; see also August 2010 VA examination.  Moreover, the evidence does not indicate ankylosis of the thoracolumbar spine.  Id.  Because the Veteran's ROM testing for flexion was greater than 85 degrees, his combined range of motion was greater than 120 degrees, there was no spasm or guarding resulting in abnormal gait or abnormal spinal contour, and there was not ankylosis of the thoracolumbar spine, the evidence of record does not support a rating in excess of 10 percent prior to May 30, 2013.

With respect to the period of time beginning May 30, 2013, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  

At a June 2013 VA examination, the Veteran's forward flexion ended at 75 degrees, and at 60 degrees with pain.  He experienced functional loss as less movement than normal, pain on movement, and disturbance of locomotion.  He had localized tenderness including hypertonic paravertebral muscle tenderness with several trigger points embedded within the hypertonic muscles.  Muscle strength testing was normal and he experienced no atrophy.  There was also no evidence of ankylosis.  

A February 2016 VA examiner noted findings of flexion to 40 degrees and also determined that the Veteran had no ankylosis of the spine.  

Then, a May 2017 VA examination revealed flexion to 60 degrees, and again, no ankylosis of the spine.  The Veteran's functional impact from pain included inability to lift ammunition boxes at work which weigh approximately 50 pounds, and difficulty standing for long periods of time.  The Veteran also did not exhibit pain on passive ROM and there was no evidence of pain when the joint was used in non-weight bearing.  

The Board finds that the VA examiners' findings noted above are entitled to significant weight as there is no evidence that the examiners were not competent or credible and their opinions were based on objective examinations of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  

Thus, as limitation of flexion did not more nearly approximate 30 degrees or less, and there was no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula for the period beginning May 30, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board also finds that there is no basis for assigning a higher rating when considering additional functional loss due to pain, pain on movement, fatigue, or weakness, to include functional loss during flare-ups or with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence demonstrates that the assigned ratings during the period properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, during the August 2010 VA examination, the Veteran was noted to work as a mail carrier full time and had lost less than one week of work in the past year due to muscle spasms.  The Board finds significant that at the Veteran's February 2016 VA examination, his forward flexion was to 40 degrees on both initial and repetitive-use ROM testing.  See also May 2017 VA examination (where the Veteran's forward flexion remained unchanged at 60 degrees upon repetitive testing).  While the Board acknowledges that the February 2016 examiner characterized the functional impairment associated with the Veteran's impairment as a disturbance of locomotion and interference with sitting and standing, this characterization alone does not indicate that the Veteran's symptomatology more nearly approximated flexion of 30 degrees or less or the functional equivalent of ankylosis.  Thus, even when considering possible additional functional loss due to pain, pain on movement, fatigue, or weakness, the Board finds that the evaluations assigned adequately portrays any functional impairment that the Veteran experienced on account of his thoracic spine disability.  

The Board has also considered whether the Veteran's disability warrants a higher evaluation under a different diagnostic code at any point during the course of the appeal.  While the Board acknowledges that the VA examiner's findings note that the VA experienced intervertebral disc syndrome (IVDS) or incapacitating episodes, there is no objective evidence that IVDS based on incapacitating episodes required prescribed bed rest and treatment by a physician.  See June 2013 VA examination; see also February 2016 VA examination (where the VA examiner determined that the IVDS did not require best rest).  Accordingly, there is no basis for applying the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  As the record raises no other indication of potentially applicable diagnostic codes, the Board concludes that a different diagnostic code would not justify a higher evaluation at any time during the appeal.  

Finally, the Board has considered the Veteran's statements describing his pain, stiffness, and discomfort, as well as the impact that his lumbar DDD disability has had on his activities of daily living.  For instance, the Veteran has maintained that he has difficulty with prolonged sitting and standing and that he cannot get a good night sleep due to back pain.  See Veteran's March 2010 statement.  The Veteran is certainly competent to describe his observations, and the Board finds no reason to doubt the Veteran's reports regarding pain and its impact on his daily activities.  The Board finds that the above ratings contemplate this described symptomatology.  

	Other Considerations

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  38 C.F.R. § 4.71a, General Formula, Note 1.  The Veteran has not endorsed, nor does the objective medical evidence suggest, symptoms such as bowel or bladder changes related to the Veteran's lumbar DDD disability.  The Board acknowledges that the Veteran was granted entitlement to benefits for radiculopathy, which is not part of this appeal.  Thus, the evidence is against a finding that a separate evaluation for bowel or bladder impairment is warranted in the Veteran's case.  

Accordingly, for the period prior to May 30, 2013, the weight of the evidence supports assigning a compensable rating of 10 percent for the Veteran's lumbar DDD disability.  Additionally, for the period beginning May 30, 2013, the preponderance of the evidence is against assigning an initial rating in excess of 20 percent for the Veteran's lumbar DDD disability.  

III.  Service Connection for Respiratory Disorder

	Gulf War Service Connection

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran;" (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317;" (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016;" and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a)-(b).

The Veteran generally contends that he has undiagnosed Gulf War illness, manifested by respiratory problems that he alleges are associated with his tour in Iraq.  The Veteran alleges pain when he coughs, sneezes or laughs, wheezing at times, and tightness in his chest.  He alleges that a detail of his while serving in Iraq included burning "honey pots" consisting of feces and urine and that he inhaled a lot of smoke and toxic fumes from this duty.  See Veteran's June 2010 statement.  

The Board acknowledges that the Veteran is a Persian Gulf veteran based on his Southwest Asia service.  See 38 U.S.C. §§ 1117, 1118; 38 C.F.R. §§ 3.317(e)(1), 3.317(e)(2); see also DD Form 214 (showing service in Southwest Asia from April 2003 through November 2003).  

The Board, however, finds that the Veteran does not currently have and has never had any objective indications of an undiagnosed or medically unexplained chronic multisymptom illness manifested as a respiratory impairment.  See 38 U.S.C. §§ 1117, 1118; 38 C.F.R. § 3.317.  Instead, the Board finds that the Veteran has a diagnosable impairment, namely, asthma.  See May 2017 VA examination.

The Veteran's wife reported symptoms of wheezing.  See August 2010 VA examination (medical history of impairment).  Upon pulmonary examination, the VA examiner found no evidence of abnormal breath sounds.  In a September 2010 addendum, the Veteran's pulmonary function tests were included showing a slightly below normal range pre-bronchodilator FEV1 test, but an otherwise normal test.  An appreciable positive bronchodilator response on spirometry testing was noted.  A May 2017 VA examiner interpreted the Veteran's pulmonary functions report and noted mild obstruction in the small airways, severe restriction, positive bronchodilator response, and mild diffusion defect.  The May 2017 examiner for Gulf War examination purposes noted that the Veteran's respiratory impairment was due to asthma, with a diagnosis since 2010.  In pertinent part, the examiner determined that the Veteran neither has a diagnosed illness for which no etiology was established nor a functional impact of additional signs and/or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness.  The Board notes that: (1) there is no evidence that the August 2010, September 2010, or May 2017 examiners were not competent or credible; and (2) their opinions were based on objective examinations of the Veteran and contained sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302-05.  As such, the Board gives the opinions significant weight and finds that the Veteran has not met the criteria for presumption service connection due to an undiagnosed Gulf War illness for his respiratory impairment as the impairment was diagnosed as asthma.  38 C.F.R. § 3.317.  The Board will now consider the claim on a direct basis.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that the first Shedden element is met.  The record demonstrates a diagnosis of asthma based upon pulmonary function tests.  See May 2017 VA examination (where the VA examiner notes that the Veteran has asthma based upon a positive bronchodilator response in 2010 and 2017).
The Board also finds that the second Shedden element is met.  The Board has no reason to doubt the Veteran's reports that he was exposed to smoke and fumes when burning "honey pots" while in Iraq.  See Veteran's June 2010 statement.  

With respect to the third Shedden element, however, the Board finds that the weight of the evidence of record indicates that there is no causal relationship between the claimed in-service disease or injury and the current disability.  Upon medical record review, the August 2010 VA examiner noted that the Veteran's initial manifestation of disease or injury included trouble with "allergic cough."  At the examination, the Veteran reported pain in chest with radiation to bilateral arms when coughing or sneezing that last about for approximately 10 minutes and occurs twice or thrice monthly.  The VA examiner noted no evidence of abnormal breath sounds and opined that the Veteran's current respiratory problem is less likely as not caused by or a result of in-service injury.  In providing rationale, the examiner noted that the Veteran had no medical attention or follow-ups for respiratory impairment and was only treated once during service for allergies.  Although the examiner determined that there was no objective evidence of a respiratory problem, an addendum opinion noted the pulmonary function test results showing an appreciable positive bronchodilator response, which was later determined to indicate asthma.  See September 2010 VA examination addendum; see also May 2017 VA examination (where these tests were determined to indicate asthma).  

In December 2015, the Veteran complained of intermittent nasal allergy symptoms and cough.  An examination revealed that his lungs and chest were clear to auscultation, with respiratory examination negative for dyspnea, orthopnea, and hemoptysis.  A chest x-ray in December 2015 also showed no active cardiopulmonary disease.  

Then, a May 2017 VA examiner, upon review of the Veteran's record, noted the Veteran's diagnostic results including a September 2010 pulmonary function test showing a positive bronchodilator response, the May 2017 chest x-ray showing no acute or significant cardiopulmonary disease, and the May 2017 pulmonary function testing showing the absence of multiple respiratory conditions.  The examiner opined that it is less likely than not that the Veteran's current asthma is related to the environmental hazards he experienced in the Gulf War region.  The VA examiner provided rationale by noting that the available studies are of insufficient quality, validity, consistency, or statistical power to permit the conclusion regarding the presence or absence of an association between deployment to the Gulf War and a respiratory condition in humans.  In so doing, the VA examiner cited to the Institute of Medicine's 2010 article entitled "Update of Health Effects of Serving in the Gulf War."  In a May 2017 addendum opinion, the VA examiner diagnosed asthma, noted that the Veteran has not experienced asthma attacks with episodes of respiratory failure in the past 12 months, and noted that the Veteran has not visited a physician for required care of exacerbations.  

In reviewing the relevant evidence of record, the Board finds that: (1) there is no evidence that the August 2010, September 2010, and May 2017 VA examiners were not competent or credible; and (2) their opinions were based on objective examinations of the Veteran and contained sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302-05.  The competent medical evidence offering detailed, specialized determinations pertinent to the service connection criteria is the most probative evidence in evaluating the Veteran's symptoms and the nexus element.  As such, the Boards finds that the aforementioned examiners' reports and opinions are of high probative value and affords said reports and opinions significant weight.

Although the Veteran alleges that his symptoms have a causal relationship with his exposure to smoke and fumes while in service, the Board notes that, although the Veteran is competent to report his lay-observable symptoms, he is not competent to diagnose them or opine as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran's contentions regarding diagnoses and nexus are of little probative value.  

Because the weight of the evidence of record is against a finding that the claimed in-service disease or injury has a causal relationship with his current disability, direct service connection is not warranted.  See Shedden, 381 F.3d 1163.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the claim must be denied.


ORDER

For the period prior to May 30, 2013, entitlement to a compensable rating of 10 percent, but not greater, for the Veteran's lumbar DDD disability is granted.  

For the period beginning May 30, 2013, entitlement to an evaluation higher than 20 percent for the Veteran's lumbar DDD disability is denied.  

Entitlement to service connection for asthma is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


